PER CURIAM.
This case has been heard and reviewed by the court. Chief Justice Quinn, Justice Erickson, and Justice Rovira favor affirmance of the judgment of the Court of Appeals. People v. Youngs, 665 P.2d 143 (Colo.App.1988). Justice Dubofsky, Justice Lohr, and Justice Neighbors are in favor of reversal. Justice Kirshbaum delivered the opinion of the Court of Appeals and did not participate.
Accordingly, the judgment is affirmed by operation of law because of an equally divided court. C.A.R. 35(e).
KIRSHBAUM, J., not participating.